United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50669
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MERCED MARTINEZ-SOLIS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 2:05-CR-743
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Merced Martinez-Solis appeals the 24-month non-guidelines

sentence he received after pleading guilty to illegal reentry

following deportation.   Martinez-Solis argues that his sentence

is unreasonable because the district court (1) gave significant

weight to an irrelevant factor by sentencing him based on the

seriousness of his prior intoxication manslaughter conviction;

(2) failed to account for a factor that should have received

significant weight by not considering that he was successfully

recovering from alcoholism; and (3) committed a clear error of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-50669
                               -2-

judgment in the weight it afforded to his prior convictions that

were not counted in his U.S.S.G. criminal history score compared

against his recovery from alcoholism.    Martinez-Solis fails to

demonstrate that the district court abused its discretion with

regard to the reasonableness of the non-guidelines sentence.       See

United States v. Reinhart, 442 F.3d 857, 864 (5th Cir.), cert.

denied, 127 S. Ct. 131 (2006); United States v. Smith, 440 F.3d

704, 707-10 (5th Cir. 2006).

     AFFIRMED.